REVISED JULY 20, 2009
           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                                                Fifth Circuit

                                                                             FILED
                                                                            July 16, 2009
                                     No. 08-30648
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

JOHN MARTINEZ, also known as Eudipepe Benavides-Martinez, also known
as Jose Antonio Riveria Echevarria,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:07-CR-230-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent John Martinez has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Martinez has not filed a response. Our independent review of
the record and counsel’s brief discloses no nonfrivolous issue for appeal.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-30648

excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.
      The record does reveal a clerical error in the judgment. See FED. R. CRIM.
P. 36. Although the district court’s docket sheet indicates that the district court
dismissed Count 2 of the indictment against Martinez, that dismissal is not
reflected in the written judgment. This matter is REMANDED for correction of
the clerical error pursuant to FED. R. CRIM. P. 36.




                                        2